Citation Nr: 0619801	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 10 percent for status post lumbar strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision which granted 
service connection at a 10 percent disability rating for 
status post lumbar strain with degenerative disc disease, 
effective from July 2003.  The veteran appealed this 
decision seeking a higher initial disability rating.

In March 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.

The Board notes that the veteran had previously perfected an 
appeal of the RO's September 2004 decision, which, in 
pertinent part, denied entitlement to a total disability 
rating based upon individual unemployability.  However, the 
veteran formally withdrew his appeal of this issue in March 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased initial disability rating 
in excess of 10 percent for his service-connected status post 
lumbar strain with degenerative disc disease.  After 
reviewing the veteran's claims folder, the Board concludes 
that additional development is necessary.

At his March 2006 video conference hearing before the Board, 
the veteran testified that his lumbar spine condition has 
significantly worsened since his last VA examination of the 
spine performed in February 2004.  Specifically, he testified 
that he now has severe back pain, and that the range of 
motion in his spine is now severely restricted.  He further 
noted that current treatment for this condition includes 
wearing a back brace and special shoes, and that he has to 
use an electric back vibrator.  Finally, he testified that he 
has been receiving ongoing treatment for his back condition 
from the VA medical center, and that he has been awarded 
Social Security disability benefits.

Under these circumstances, the Board believes that the RO 
should schedule the veteran for an additional medical 
examination to ascertain the current severity of his status 
post lumbar strain with degenerative disc disease, and that 
the RO should also attempt to obtain updated treatment 
records, as well as records of a reported award of Social 
Security Administration (SSA) disability benefits.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for status 
post lumbar strain with degenerative disc 
disease since April 2005, the date of the 
most recent treatment records associated 
with the file.  The RO should then obtain 
copies of the related medical records, 
and in any event obtain the veteran's 
updated treatment records from the VA 
medical centers in Little Rock and in Hot 
Springs, Arkansas, since April 2005.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits.  

3.  Thereafter, the RO should schedule 
the veteran for examination to determine 
the severity of impairment caused by his 
service-connected status post lumbar 
strain with degenerative disc disease. 
The claims file, along with all 
additional evidence obtained pursuant to 
the instructions above, should be made 
available to and reviewed by the 
examiner(s). The examination report is to 
reflect that such a review of the claims 
file was made.

The examiner(s) should determine the 
severity of impairment caused by the 
veteran's service-connected status post 
lumbar strain with degenerative disc 
disease.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  

In addition, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
appellant experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  The 
extent of any neurologic impairment also 
should be described.  

4.  Following the above, the RO should 
review the veteran's claim for an 
increased initial disability rating in 
excess of 10 percent for status post 
lumbar strain with degenerative disc 
disease.  If the claim remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



